Citation Nr: 0720080	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for inner ear disease to 
include hearing loss, tinnitus and vertigo, claimed on the 
bases of both direct service incurrence and as secondary to 
service connected otitis externa. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
variously claimed inner ear conditions.  


FINDINGS OF FACT

1.  The record is negative for any evidence of currently 
manifested bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385.

2.  The preponderance of the evidence is against a finding 
that the veteran's claimed inner ear conditions (described as 
tinnitus, vertigo and balance problems) are etiologically 
related either to service or to a service-connected 
disability, nor may tinnitus be presumed to have been 
incurred in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein, and is not 
secondary to any service-connected disorder.  38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.385 (2006).

2.  The veteran's claimed inner ear disorders (described as 
tinnitus, vertigo and balance problems) were not incurred in 
active military service, may not be presumed to have been 
incurred therein (tinnitus), nor is any such disorder 
secondarily related to any service-connected disability, to 
include otitis externa.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

An additional duty to assist letter was issued in September 
2005.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in March 2006.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The aforementioned duty to assist letters 
collectively and individually told him to provide any 
relevant evidence in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation for 
the claim on appeal.  Any questions as to an appropriate 
disability rating or effective date to be assigned are 
therefore rendered moot.  Accordingly, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, VA and private 
examination reports and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the claim 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded VA examinations in January 
2004.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Factual Background

The service medical records include a January 1953 enlistment 
examination, which indicates that clinical evaluation of the 
head, ears and neurological system was normal and hearing 
acuity was 15/15 bilaterally.  

The veteran was treated numerous times between September and 
December 1953 for bilateral otitis externa, later confined 
only to the right ear.  In December 1953, he was admitted for 
hospitalization following complaints of severe right ear 
pain, diagnosed on admission as infection of the external 
auditory meatus, diffuse.  A discharge note of January 1954 
returned the veteran to duty and indicated that there was 
marked edema of both external canals with purulent discharge.  
Records dated in 1955 reflect that the ears were regularly 
checked for fungus and irrigated if necessary.  Complaints of 
headaches were noted in August 1955 and May 1956.  
Ultimately, the veteran was discharged from service in July 
1957 due to physical disability diagnosed as generalized 
rheumatoid myositis/fibromyalgia. 

On VA examination conducted in November 1957, the veteran 
gave a history of a chronic infection of the right ear since 
October 1953 and complained of headaches and drainage from 
the right ear.  The veteran indicated that he had no trouble 
with his hearing and never had any trouble with the left ear, 
but complained of itching and running of the right ear on 
flare-ups.  Mild right otitis externa was diagnosed. 

By rating action of November 1957, service connection was 
granted for mild right otitis externa.  

On VA examination of the ear conducted in August 1971, the 
veteran complained of itching and infection in both ears.  A 
diagnosis of otitis externa, chronic and mild, was made.  On 
VA audiometric examination, the veteran's hearing acuity 
evaluated in frequencies ranging from 250 to 8,000 hertz was 
not in excess of 15 decibels in any of those frequencies 
bilaterally.  Speech discrimination was 100% bilaterally.  

In November 1971, another VA examination was conducted at 
which time the veteran's complaints included light-headedness 
and headaches.  The report indicated that no hearing loss was 
noted.  A history of a heart attack in 1968 was reported.  A 
diagnosis of neurotic cardiovascular complaints was made.

A February 1991 VA examination report documents the veteran's 
complaints related to fibromyalgia as well as complaints of 
headaches, nausea and dizziness.  Chronic moderate to 
moderately severe fibromyocitis was diagnosed.

The veteran underwent a private medical evaluation in July 
1991 at which time it was reported that the veteran had no 
difficulty hearing.  He underwent a private mental status 
evaluation in August 1991, at which time the veteran 
attributed his various ailments to mercury contained in his 
fillings.  He complained of being confused, dizzy and 
disoriented.  The diagnoses included severe hypochondriasis 
and personality disorder.

VA records dated in October and November 1991 reveal that the 
veteran was seen primarily for complaints of chest pain, and 
also complained of dizziness and blurred vision.  

A VA examination of the muscles was conducted in September 
1992.  At that time, the veteran's complaints included 
generalized muscle pain, headaches and poor balance.  
Physical examination revealed no neurological deficits.  
Fibromyositis syndrome was diagnosed.

A VA examination for ear diseases was conducted in September 
1996.  The veteran gave a history of chronic external canal 
infections in both ears.  He complained of infrequent 
tinnitus and denied having vertigo or hearing loss.  Chronic 
otitis externa by history with no evidence of current active 
infection was diagnosed.

A VA audio examination was conducted in October 1996.  The 
veteran gave a history of external ear fungus infections 
since the 1950's and a noise exposure from diesel engines.  
The veteran reported having bilateral, periodic tinnitus 
since the 1950's.  On audiometric examination, the veteran 
hearing acuity evaluated in frequencies ranging from 500 to 
4,000 hertz was not in excess of 20 decibels in any of those 
frequencies bilaterally.  Average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 16 in the right ear and 18 in the left ear.  
Speech discrimination was 96% bilaterally.  The examiner 
concluded that hearing thresholds and word recognition scores 
were within normal limits bilaterally.  

A VA examination for ear diseases was conducted in August 
2000.  The veteran gave a history of chronic otitis externa 
and complained of dizziness, pain and draining.  The veteran 
complained of hearing problems and it was noted that he did 
not wear hearing aids.  Diagnoses of chronic otitis externa, 
in remission; and seborrheic dermatitis were made. 

The veteran filed an original compensation claim for inner 
ear problems, to include hearing loss and dizziness, which 
the veteran attributed to service-connected otitis externa.  

A VA ear disease examination was conducted in January 2004 
and the claims file was reviewed.  The veteran reported that 
in 1954, he developed symptoms of vertigo and tinnitus, 
associated with otitis externa infection.  The veteran 
indicated that the symptoms resolved with treatment, but 
reported that he now suffers from dizziness.  The veteran 
denied having any recent occurrence of otitis externa.  
Physical examination revealed no active ear disease, no 
infections of the middle or inner ear and no condition 
secondary to ear disease present.  The examiner also found no 
Meniere's syndrome and no complications of ear disease.  The 
diagnoses included: chronic otitis externa; vertigo; and 
occasional tinnitus.  

The examiner stated that the veteran had a history of otitis 
externa which occurred during service and resolved.  It was 
noted that the veteran had some occasional tinnitus as well 
as some complaints of vertigo; the examiner opined that the 
vertigo was not at least as likely as not related to otitis 
externa and also opined that the otitis externa would be not 
as likely to affect the middle ear. 

A VA audio examination was also conducted in January 2004.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
20
LEFT
15
10
30
20
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 20 in the right 
ear and 22.5 in the left ear.  Speech audiometry revealed 
speech recognition ability was 96 percent bilaterally.

A VA examiner reviewed and summarized the veteran's pertinent 
medical history as found in the claims folder, in detail.  
The veteran gave a history of tinnitus, dizziness and balance 
problems since the 1950's.  The examiner noted that the 
veteran did not cite acoustic trauma or other noise in 
service as a factor in his claim and observed that in 1996 he 
had bilateral hearing within normal limits and that tinnitus 
first appeared at that time.  The examiner explained that 
tinnitus was not a known sequela of external otitis and that 
hearing loss was not a known sequela of external otitis 
except in cases where a conductive hearing loss arose from 
blockage of the external canal due to purulent discharge.  It 
was also noted that vestibular and balance problems were not 
recognized sequela of external otitis.  

The examiner stated that it was a medical certainty that 
complaints of tinnitus and hearing loss were not a 
consequence of acoustic trauma, external otitis or other 
exposures or events while the veteran was on active duty.  
The examiner observed that the documented medical history 
recorded that the complaints of subjective tinnitus had 
arisen later in life and could not be reasonably related to 
events on active duty.  The examiner indicated that to the 
best of his or her knowledge, there was no known relation 
between external otitis and the manifestation of subjective 
tinnitus.  It was also pointed out that the veteran's hearing 
sensitivity was within normal limits as late as 1996, and 
that since that time, he had developed a high frequency loss 
consistent with the normal aging process.  The examiner also 
recommended that the veteran be referred to a neuro-otologist 
for evaluation for his claimed vertigo and balance problems.  

VA records reveal that the veteran was seen by VA in February 
2002 at which time his primary complaints were of 
unsteadiness and dizziness.  An impression of unsteadiness, 
questionable positional component.  Audiological testing 
conducted in September 2002 revealed mild high frequency 
sensorineural hearing loss with good word recognition and 
normal middle ear function.  Another audiological test 
conducted in March 2003 revealed hearing within normal limits 
for the right ear and mild high frequency sensory hearing 
loss at 8,000 hertz for the left ear.  Word recognition was 
described as excellent.  When seen regarding complaints of 
dizziness and balance problems in March 2003, an impression 
of maldebarquement syndrome with right vestibular weakness 
seen on ENG, was made.  VA records dated in 2005 showed 
continued complaints of vertigo and balance problems.  

An attempt was made to obtain private medical records from 
St. Francis Xavier Hospital dated from 1955 to 1956; however 
a reply from that facility indicated that these records had 
been destroyed.

Private medical records dated in April 2003 reflect that the 
veteran was undergoing vestibular therapy in conjunction with 
his symptoms of vertigo and balance problems.  



Legal Analysis

In this case, the veteran has claimed inner ear conditions, 
including bilateral hearing loss, tinnitus, and 
vertigo/balance problems.  He primarily maintains that these 
conditions are attributable to service-connected otitis 
externa; however the Board will also address the theory of 
direct service incurrence as pertains to the claimed inner 
ear conditions.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, including hearing loss and tinnitus, may additionally 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  (The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.)

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

        A.  Bilateral hearing loss

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385. "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

With respect to the veteran's claimed bilateral hearing loss, 
no evidence of record dated between the veteran's discharge 
from service an the present time shows that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater.  Nor 
has it shown that auditory thresholds for at least three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater.  Finally, the veteran's speech 
recognition score of the ears have not been reported as less 
than 96% bilaterally.  The Board has reviewed all of the 
complete audiological test results on file; however, the 
veteran's current level of hearing bilaterally is not 
considered disabling for VA purposes.  Under 38 C.F.R. 
§ 3.385, the veteran does not demonstrate a level of 
bilateral hearing loss that is disabling, and the Board 
cannot grant service connection for such disorder.

Since the medical evidence fails to establish that the 
veteran has impaired hearing for VA purposes under 38 C.F.R. 
§ 3.385, essentially there is no currently diagnosed 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Accordingly, service connection for bilateral hearing loss, 
claimed more generally as inner ear disease is not warranted, 
and any further theories of entitlement including the claimed 
secondary relationship to service-connected otitis externa, 
need not be discussed.

B.	Tinnitus/Vertigo/Balance problems

With regard to the veteran's inner ear conditions, claimed as 
by tinnitus, vertigo and balance problems, the record 
documents that these conditions are currently diagnosed.  
Accordingly, the presence of these currently claimed 
conditions is established.  

While the service medical records document that the veteran 
was treated for otitis externa in service, for which he was 
hospitalized from December 1953 to January 1954, at that time 
there was no documentation of any associated symptomatology 
such as tinnitus, vertigo and balance problems.  The service 
medical records are otherwise negative for any complaints, 
treatment or diagnoses referencing symptoms of tinnitus, 
vertigo and balance problems.

The earliest post-service clinical indication of any 
dizziness/balance problems was recorded in 1971, more than a 
decade after discharge from service; tinnitus was not 
initially complained of until 1996, almost 40 years after the 
veteran's discharge from service.  While the veteran has 
maintained that these symptoms have existed since service, 
the clinical evidence does not reflect this.  With regard to 
the long evidentiary gap in this case between active service 
and the earliest evidence of the claimed symptoms/conditions, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had a disorder in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus, dizziness/vertigo and balance problems for many 
years between the period of active duty and the medical 
reports dated in 1971 and 1996 is itself evidence which tends 
to show that these conditions did not have their onset in 
service or for many years thereafter.

The veteran does not primarily argue, nor--as discussed 
above--does the evidence suggest that the currently claimed 
inner ear conditions, described as tinnitus, vertigo and 
balance problems were directly incurred in service.  Instead, 
his primary argument is that these conditions are secondarily 
related to service-connected otitis externa.  

The record contains two medical opinions addressing the issue 
of etiology at issue in this case.  During a 2004 VA 
examination for ear disease, a VA examiner noted that the 
veteran had a history of otitis externa which occurred during 
service and resolved.  It was noted that the veteran had some 
occasional tinnitus as well as some complaints of vertigo.  
The examiner opined that the vertigo was not at least as 
likely as not related to otitis externa and also opined that 
the otitis externa would be not as likely to affect the 
middle ear. 

Also provided in 2004 was the opinion of a VA examiner 
following an audiology evaluation of the veteran.  The 
examiner explained that tinnitus was not a known sequela of 
external otitis and that hearing loss was not a known sequela 
of external otitis except in cases where a conductive hearing 
loss arose from blockage of the external canal due to 
purulent discharge.  It was also noted that vestibular and 
balance problems were not recognized sequela of external 
otitis.  The examiner stated that it was a medical certainty 
that complaints of tinnitus and hearing loss were not a 
consequence of acoustic trauma, external otitis or other 
exposures or events while the veteran was on active duty.  
The examiner observed that the documented medical history 
recorded that the complaints of subjective tinnitus had 
arisen later in life and could not be reasonably related to 
events on active duty. 

Both of these medical opinions fail to etiologically link the 
veteran's claimed inner ear problems to service-connected 
otitis media, service or to any other service-connected 
condition, such as fibromyalgia.  The record contains no 
medical opinion to the contrary.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  With respect to the veteran's statements 
to regarding a contended etiological relationship between the 
claimed inner ear disorders and service-connected otitis 
externa or even service, it is well established that, as a 
layman, the veteran is not considered capable of opining on 
matters requiring medical knowledge.  See Moray v. Brown, 5 
Vet. App. 211 (1993). 

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for inner ear disorders, claimed as bilateral hearing loss, 
tinnitus, vertigo and balance problems under either the basis 
of direct service incurrence, or based upon a secondary 
relationship, must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Moreover, because the earliest post-service clinical 
indication of tinnitus is shown in 1996, decades after 
discharge from service, tinnitus may not be presumed to have 
been incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.307, 3.309(a).


ORDER

Entitlement to service connection for claimed inner ear 
disorders (described as bilateral hearing loss, tinnitus, 
vertigo and balance problems), either on the basis of direct 
service incurrence or as secondary to service-connected 
disability, or for hearing loss and tinnitus based on a 
presumption of service incurrence, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


